UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2013 ITEM 1. REPORT TO STOCKHOLDERS Central Cash Management Fund Annual Report to Shareholders March 31, 2013 Contents 4 Portfolio Management Review 7 Investment Portfolio 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 22 Information About Your Fund's Expenses 23 Tax Information 24 Summary of Management Fee Evaluation by Independent Fee Consultant 28 Board Members and Officers 34 Account Management Resources This report must be preceded or accompanied by an offering circular. To obtain the fund's private offering memorandum, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The offering circular contains this and other important information about the fund. Please read the fund's private offering memorandum carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors of the fund may have a significant adverse effect on the share price of the fund. See the fund's private offering memorandum for specific details regarding the fund's risk profile. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Objective The fund seeks a high level of current income consistent with liquidity and the preservation of capital. Early last year, efforts by the European Central Bank (ECB) to ensure adequate funding access at low rates for the Continent's major banks led to a rally in global financial markets. However, in May 2012, we saw another dramatic "flight to quality," as worries concerning Greece's elections and continuingly worsening conditions for Spanish and Italian banks led global and domestic investors to abandon risk assets. Later in 2012, any negative economic data was overshadowed by investor anticipation of more substantial central bank actions. First, the ECB lowered its interest rate for bank reserves. Then, the head of the ECB, Mario Draghi, stated that the central bank would do "whatever it takes" to preserve the euro. In December 2012, the U.S. Federal Reserve Board (the Fed) altered its guidance regarding rate levels, stating that it would maintain short-term interest rates near zero until U.S. unemployment dropped below 6.5%, and as long as inflation levels did not exceed 2.5%. In the first quarter of 2013, the European situation remained relatively stable until the banking crisis in Cyprus reached a boiling point; the crisis was finally resolved after it was agreed that large uninsured depositors in Cyprus' banks would suffer substantial losses. In addition, the U.S. economy was boosted by higher housing prices and steady if unspectacular employment gains. In the money market area, we saw a continued supply/demand imbalance as well as a reduction in short-term money market supply due to ongoing quantitative easing by the Fed. Portfolio Performance (as of March 31, 2013) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. 7-Day Current Yield March 31, 2013 * March 31, 2012 * Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. * The investment advisor has agreed to voluntarily waive fees/reimburse expenses. This waiver may be changed or terminated at any time without notice. Positive Contributors to Fund Performance We were able to maintain a yield that is in line with other similar money market funds during the period. With short-maturity yields trading in a range throughout most of the period, we pursued a "barbell" strategy for the fund: we held a large percentage of portfolio assets in overnight agency/mortgage repurchase agreements for relative yield, flexibility and liquidity purposes. At the same time, we purchased Treasury and agency securities with maturities ranging from six months to one year to take advantage of more attractive rates within that portion of the yield curve. Negative Contributors to Fund Performance During the year ended March 31, 2013, our decision to keep a significant percentage of portfolio assets in overnight repurchase agreements cost the fund some yield, but we believe that this represented a prudent approach to maintaining a high level of portfolio quality and liquidity. Outlook and Positioning We look for steady but somewhat limited growth for the U.S. economy over the remainder of this year, due to weak employment reports and the automatic budget cuts dictated by congressional sequestration. In turn, we think that restrained growth will mean that the Fed will continue its accommodative monetary policy through the balance of 2013. Within the Treasury and agency money markets, the current balance of tight supply and heavy demand will most likely persist for the foreseeable future. We continue to seek high credit quality within the fund. We also intend to seek to maintain our conservative investment strategies and standards. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The barbell strategy involves purchasing bonds with a variety of long- and short-term maturities. Repurchase agreement (overnight repo) — an agreement between a seller and a buyer, usually of government securities, where the seller agrees to repurchase the securities at a given price and usually at a stated time. Repos are widely used money market instruments that serve as an interest-bearing, short-term "parking place" for large sums of money. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Investment Portfolio as of March 31, 2013 Principal Amount ($) Value ($) Commercial Paper 1.5% Issued at Discount** Straight-A Funding LLC, 144A, 0.19%, 4/8/2013 (Cost $19,999,261) Government & Agency Obligations 46.1% U.S. Government Sponsored Agencies 40.3% Federal Farm Credit Bank: 0.155%*, 2/6/2014 0.19%, 12/13/2013 Federal Home Loan Bank: 0.072%**, 4/3/2013 0.105%*, 4/4/2013 0.118%**, 6/3/2013 0.125%, 3/27/2014 0.15%, 10/15/2013 0.16%, 6/5/2013 0.16%, 12/19/2013 0.161%**, 4/19/2013 0.17%, 7/5/2013 0.17%*, 11/8/2013 0.17%*, 11/15/2013 0.17%, 3/25/2014 0.18%*, 7/25/2013 0.18%*, 7/26/2013 0.18%, 3/7/2014 0.195%*, 11/4/2013 0.28%, 11/14/2013 0.31%*, 5/17/2013 0.32%*, 4/5/2013 0.32%*, 4/12/2013 0.36%, 5/16/2013 0.5%, 8/28/2013 0.5%, 12/13/2013 0.875%, 12/27/2013 2.375%, 3/14/2014 Federal Home Loan Mortgage Corp.: 0.119%**, 8/26/2013 0.139%**, 7/9/2013 0.139%**, 8/13/2013 0.142%*, 9/13/2013 0.149%**, 9/4/2013 0.167%**, 5/29/2013 0.171%**, 5/6/2013 0.176%**, 5/13/2013 3.5%, 5/29/2013 Federal National Mortgage Association: 0.099%**, 6/24/2013 0.109%**, 7/2/2013 0.124%**, 10/1/2013 0.139%**, 7/19/2013 0.149%**, 9/3/2013 0.149%**, 9/16/2013 0.156%**, 5/1/2013 0.172%**, 5/22/2013 U.S. Treasury Obligations 5.8% U.S. Treasury Notes: 0.25%, 10/31/2013 0.5%, 5/31/2013 0.5%, 10/15/2013 0.5%, 11/15/2013 0.75%, 12/15/2013 4.0%, 2/15/2014 Total Government & Agency Obligations (Cost $612,957,722) Repurchase Agreements 52.4% Barclays Capital, 0.15%, dated 3/28/2013, to be repurchased at $32,000,533 on 4/1/2013 (a) Barclays Capital, 0.16%, dated 3/28/2013, to be repurchased at $75,002,333 on 4/4/2013 (b) BNP Paribas, 0.18%, dated 3/28/2013, to be repurchased at $60,001,200 on 4/1/2013 (c) Citigroup Global Markets, Inc., 0.12%, dated 3/27/2013, to be repurchased at $24,000,560 on 4/3/2013 (d) Citigroup Global Markets, Inc., 0.16%, dated 3/28/2013, to be repurchased at $43,000,764 on 4/1/2013 (e) HSBC Securities, Inc., 0.22%, dated 3/28/2013, to be repurchased at $22,000,538 on 4/1/2013 (f) JPMorgan Securities, Inc., 0.19%, dated 3/28/2013, to be repurchased at $35,000,739 on 4/1/2013 (g) Merrill Lynch & Co., Inc., 0.12%, dated 3/26/2013, to be repurchased at $60,001,400 on 4/2/2013 (h) Merrill Lynch & Co., Inc., 0.14%, dated 3/5/2013, to be repurchased at $250,030,139 on 4/5/2013 (i) Merrill Lynch & Co., Inc., 0.15%, dated 3/28/2013, to be repurchased at $43,356,953 on 4/1/2013 (j) Merrill Lynch & Co., Inc., 0.17%, dated 3/1/2013, to be repurchased at $48,042,160 on 9/3/2013 (k) RBS Securities, Inc., 0.17%, dated 3/28/2013, to be repurchased at $50,000,944 on 4/1/2013 (l) The Goldman Sachs & Co., 0.2%, dated 3/28/2013, to be repurchased at $64,001,422 on 4/1/2013 (m) The Toronto-Dominion Bank, 0.12%, dated 3/27/2013, to be repurchased at $100,002,333 on 4/3/2013 (n) Total Repurchase Agreements (Cost $696,356,230) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,329,313,213)† Other Assets and Liabilities, Net Net Assets † The cost for federal income tax purposes was $1,329,313,213. * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2013. ** Annualized yield at time of purchase; not a coupon rate. (a) Collateralized by $32,683,100 U.S. Treasury Note, 0.25%, maturing on 9/15/2015 with a value of $32,640,034. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Bank 1.16-2.5 7/10/2018- 7/18/2022 Federal National Mortgage Association Zero Coupon 6/1/2017 Total Collateral Value (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Bank 1/8/2016 Residual Funding Corp. Principal Strip Zero Coupon 1/15/2030 Total Collateral Value (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 3.5-5.5 1/1/2028- 9/15/2041 Federal National Mortgage Association 3.5-4.5 7/1/2024- 8/1/2027 Federal National Mortgage Association — Interest Only 9/25/2027 Government National Mortgage Association 9/20/2040 Total Collateral Value (e) Collateralized by $43,852,900 U.S. Treasury Note, 0.25%, maturing on 2/15/2015 with a value of $43,860,055. (f) Collateralized by $20,798,379 Government National Mortgage Association, 3.5%, maturing on 7/15/2042 with a value of $22,444,699. (g) Collateralized by $33,615,444 Federal National Mortgage Association, with the various coupon rates from 3-3.5%, with various maturity dates of 2/1/2027-11/1/2042 with a value of $35,703,002. (h) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. — Interest Only 1.845-6.0 2/15/2023- 3/15/2043 Federal National Mortgage Association — Interest Only 2.5-6.5 7/25/2025- 2/25/2043 Total Collateral Value (i) Collateralized by $26,749,100 U.S. Treasury Bond, 6.875%, maturing on 8/15/2025 with a value of $40,800,044. (j) Collateralized by $44,259,300 U.S. Treasury Note, 0.25%, maturing on 8/15/2015 with a value of $44,223,412. (k) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. — Interest Only 3/15/2041 Federal National Mortgage Association — Interest Only 3.0-4.5 4/25/2027- 4/25/2043 Total Collateral Value (l) Collateralized by $43,580,000 U.S. Treasury Inflation-Indexed Note, 0.625%, maturing on 7/15/2021 with a value of $51,005,477. (m) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. — Interest Only 3.0-5.0 6/15/2027- 12/15/2041 Federal Home Loan Mortgage Corp. — Principal Only Zero Coupon 9/15/2032- 7/15/2037 Federal National Mortgage Association — Interest Only 4/25/2033 Federal National Mortgage Association — Principal Only Zero Coupon 6/25/2035- 3/25/2038 Total Collateral Value (n) Collateralized by $97,775,100 U.S. Treasury Notes, with the various coupon rates from 1.25-2.125%, with various maturity dates of 9/30/2015-12/31/2015 with a value of $102,000,059. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (o) $
